Per Curiam :
A careful examina_ tion of the deed executed by George Sickman convinces us that it gave to his wife a life estate only in the land in question. The personal property thereby transferred to her is given absolutely, and he agrees that she may,without any hindrance from him, use and dispose of any property she then owns or may thereafter acquire, as if she was a femme sole. As to the land of which he gives her *313the use, he not only omits words of inheritance, but carefully avoids using any language evincing an intention to vest a fee in her. The main purpose of the agreement was to furnish her during life a separate support and maintenance as his wife-. No divorce was provided for. It is evident that none was intended. As we affirm this judgment on the language of the deed, it is not necessary to decide whether the fact that she afterwards was guilty of bigamy, and for many years persisted in living in adultery, would not have worked a forfeiture of all her rights in the land. It is very clear that an agreement by which husband and wife shall live separately, and he provides for her support, does not contemplate that she shall give birth to a brood of illegitimate children to deprive his lawful children of their just inheritance.
There is no error in the judgment.
Judgment affirmed.